Blodgett, District J udge.
The bill in this case charges the defendant with the infringement of ihe same patent involved in the preceding case, against the David Bradley Manufacturing Company, (50 Fed. Rep. 193.) and the defense interposed is the same as in that case. The bill in this case also charges that in December, 1887, complainant brought suit in the southern district of Iowa, by bill in chancery, against the Moline, Milburn & Stoddard Company, for an alleged infringement of the same letters patent; that the defendant in that case was a branch house of tins Moline Plow Company, the defendant in this case, and was engaged in selling the identical cultivators manufactured by the defendant herein, and which In this case complainant charges in*196fringed complainant’s patent; that such proceedings- were had in that case as that a decree was entered, finding the defendant in that case guilty of the infringement charged, and an injunction against such further infringement duly entered, (35 Fed. Rep. 299;) that the defendant in this case took the control and charge of the defense in that case, and by its own attorneys, and at its own expense, conducted such defense, and that, therefore, this defendant is estopped by the decree in that case.
The proofs fully sustain this allegation in the bill, and bring the case wholly within the rule laid down in the prior case of this complainant against the David Bradley Manufacturing Company. A decree will therefore be entered, finding that the defendant infringed, and for an injunction and accounting.